Citation Nr: 1634191	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a contusion of the left knee with history of compression fracture of tibial spine.

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee with painful motion and limitation of motion.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO in June 2009.

These matters were previously before the Board in June 2012, at which time the Board remanded the Veteran's claims of entitlement to increased ratings for his left knee disability, a TDIU, and nonservice-connected (NSC) pension benefits for further development.  Following the June 2012 remand, the RO granted NSC pension benefits in an August 2014 rating decision.  Thus, this matter is no longer on appeal and the Board will not address it at this time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As discussed below, the Board finds that additional development is required; thus, discussion of VA's compliance with the June 2012 remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's left knee disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In its June 2012 remand, the Board determined that a VA examination was necessary to determine the current severity of the Veteran's left knee disabilities and requested that the AOJ obtain an opinion as to whether the Veteran has experienced any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use that has resulted in additional limitation of function.  Additionally, the examiner was instructed to equate all losses of function due to problems such as pain to additional degrees of limitation of flexion and extension beyond that shown clinically.

During Veteran's most recent VA examination, which was conducted in October 2015, the examiner failed to provide an adequate statement regarding the effect of the Veteran's identified functional loss on his range of motion, as the examiner failed to note at what point during the Veteran's range of motion he demonstrated objective evidence of pain.  Thus, the Board finds that the October 2015 examination is inadequate and the Veteran should be afforded a new VA examination on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 271.  The clinician who conducts the examination should provide findings responsive to the degree of functional loss imposed by his service-connected left knee disabilities.

In addition, the Board notes that the October 2015 examiner did not adequately address whether the Veteran's service-connected disabilities have had an impact on his ability to work.  Thus, on remand, VA must also obtain an adequate opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding and pertinent VA treatment records.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left knee disabilities, to include any functional effects.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's left and right knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

Specifically, the reviewing clinician is asked to provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the clinician is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the clinician that the Veteran's service-connected disabilities currently consist of: (1) residuals of a contusion of the left knee with history of compression fracture of the tibial spine; and (2) traumatic arthritis of the left knee with painful motion and limitation of motion.

In making these determinations, the clinician should take into account the Veteran's own assertions regarding the impact of his service-connected left knee disabilities and the combined effect of all of his disabilities on his ability to work.

All findings, conclusions, and the rationale for all opinions expressed by the clinician should be provided in a report.  Please note that a clinician's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




